DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in Line 1 the phrase “one of” appears twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross USPA_20180370843_A1.
1.	Regarding Claims 1-5, 14, 15, 16, and 18, Gross discloses an automotive glass article, laminate, and composition (Title) comprising two glass sheets, body defining an interior and an opening in communication with the interior (paragraph 0021; as being claimed in instant Claim 16), with an interlayer there-between (paragraph 0003), as is being claimed in instant Claims 1, 14, and 18. Wherein one of said glass sheets can comprise a soda-lime glass (paragraphs 0004, 0031; as is being claimed in instant Claim 15), while the other glass sheet can comprise a composition comprising SiO2 ranging from 63 to 75 mol%, Al2O3 in an amount ranging from 7 to 13 mol%, R2O in a concentration ranging from 13 to 24 mol%, P2O5 ranging from 0 to about 3 mol%, MgO in a range from 0 to about 7 mol%, ZnO in a range from about 0 to about 7 mol%, and the relationship of (anneal point+softening point)/2 is in a range from about 625° C. to about 725° C (Claims 23 and 24). Gross further discloses concentrations for Li2O (paragraph 0063), CaO (paragraph 0012), SrO (paragraph 0073), BaO (paragraph 0074), and TiO2 (paragraph 0080) that significantly overlap with Applicants’ claimed ranges. Gross also does not disclose using F-, ZrO2, and Cl-; thus, meeting the claimed range of instant Claims 1-5, 14, and 18. 
2.	Regarding Claim 6, Gross teaches that its composition can be substantially free of B2O3 (paragraph 0067). Given that Gross substantially teaches the same composition, it would therefore be expected to inherently possess the water content beta-OH of at least 0.1 abs/mm.
3.	Regarding Claim 7, Gross teaches that articles can exhibit a wide range of compressive stresses (e.g., up to and even exceeding 1,000 MPa) (paragraph 0007).
4.	Regarding Claim 8, Gross does not teach using parakeldyshite defects.
5.	Regarding Claims 9, 10, and 12, Gross discloses a temperature of 630C for 10^10 and 10^11 poise (paragraphs 0145-0150).
6.	Regarding Claim 11. Gross teaches the claimed DOC (paragraph 0129).
7.	Regarding Claim 13, Gross teaches the claimed temperature at viscosity 35000 poise (paragraph 0092).
8.	Regarding Claim 17, Gross discloses using a thicker second glass layer (paragraphs 0005, 0169).
9.	Regarding Claim 19, Gross teaches In one or more embodiments, either one of or both the first glass layer and the second glass layer has a thickness less than about 1.6 mm. In one or more embodiments, the first glass layer comprises an embodiment of the glass articles described herein, and has a thickness of less than about 1.6 mm. In some particular embodiments, the second glass layer comprises a thickness of 1.6 or greater (paragraph 0023).
10.	Regarding Claim 20, Gross teaches curving both glass layers (paragraph 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 5, 2022